COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-16-00933-CR
Style:                   Gregory Scott v. The State of Texas
Date motion filed*:      November 9, 2017
Type of motion:          Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant’s appointed counsel Danny K. Easterling
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 September 14, 2017
       Number of extensions granted:          1      Current Due Date: November 13, 2017
       Date Requested:                    January 12, 2018 (120 days from original due date)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: December 13, 2017.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s request notes that he averages three court appearances
       per morning and has been working on several other briefs, his second 60-day extension
       is granted, in part, for 30 days, due to the total length requested, but counsel is
       warned that no further extensions will be granted absent extraordinary
       circumstances. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if
       appellant’s brief is not filed by December 13, 2017, the Court may abate this case for a
       show-cause hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: November 14, 2017




November 7, 2008 Revision